OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW

PER CURIAM.
A jury convicted appellant on two counts of aggravated sexual assault. The court of appeals reversed the conviction and remanded the cause for a new trial. Cooper v. State, 901 S.W.2d 757 (Tex.App.-Beaumont 1995). We granted the State’s petition for discretionary review to address the court of appeal’s holding that it was error to admit evidence of extraneous acts similar to the conduct that appellant was charged with, and that the error was not harmless beyond a reasonable doubt.
Upon closer scrutiny, it is apparent that the court of appeals did not address the theory of admissibility now urged by the State for the first time in its petition for discretionary review. This Court reviews “decisions” of the courts of appeals; as a general rule, we do not reach the merits of any party’s contention when it has not been addressed by the lower appellate court. Lee v. State, 791 S.W.2d 141 (Tex.Cr.App.1990). Accordingly, we now find that our decision to grant the State’s petition for discretionary review was improvident. The State’s petition for discretionary review is dismissed. Tex.R.App.Pro. 200(k).
MEYERS, J., concurs.
KELLER, J., dissents.
WHITE, J., not participating.